Citation Nr: 1741600	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13 - 32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1988 to January 1995. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The Veteran's asthma was manifested by, at minimum, a forced expiratory volume in one second (FEV 1) 29-percent of the predicted rate.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for asthma have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's asthma is currently assigned a 60 percent rating under Diagnostic Code (DC) 6602, which specifically contemplates bronchial asthma.  Under DC 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent  of the predicted value, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent of the predicted value, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602.

The Veteran suffers from uncontrolled asthma that requires subdermal injections of asthma medication bi-monthly and the use of inhaled steroids and long-acting Beta agonists daily.  Before starting subdermal medications, the Veteran also used immunosuppressive medication in an attempt to control his symptoms.

In addition, pulmonary function testing done by the Veteran's private physician in December 2008 showed him to have a FEV-1 of 29 percent of the predicted rate.  There is evidence that supports a 60 percent evaluation.  However, consideration of this test result, his medication regimen, and the disability's effects raises the evidence into relative equipoise in regards to the most nearly approximated rating.  As the benefit-of-the-doubt doctrine is for application, the Board finds that the Veteran meets the criteria for a 100 percent rating for asthma.  


ORDER

A 100 percent initial rating for asthma is granted, effective April 29, 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


